Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remark and Amendments filed on 08/12/2022 regarding to the application 16/902,236 filed on 06/15/2020.
Claims 1, 2, 8-11, and 17-20 are amended. Claims 1-20 are currently pending for consideration.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. 
Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). 
See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Arguments
Applicant’s arguments, see Arg. page 8, filed on 08/12/2022, with respect to “Objections to the Drawings… Applicant submits the replacement sheets for FIGs. 1 through 5…” have been fully considered.  The objection has been withdrawn. 
Applicant’s arguments, see Arg. page 8, filed on 08/12/2022, with respect to “Title of the Invention… Applicant notes that the Title of the Invention has been amended to recite: ‘SYSTEMS FOR AND METHODS OF DATA OBFUSCATION FOR SENSITIVE DATA.’…” have been fully considered.  The objection has been withdrawn. 
Applicant’s arguments, see Arg. page 9, filed on 08/12/2022, with respect to “35 U.S.C. §112(b)… Applicant notes that claims 1, 8, 10, 17, and 19 have been amended…” have been fully considered.  The rejection has been withdrawn. 
Applicant’s arguments, filed on 08/12/2022, see Arg. page 9-11, with respect to claim(s) “35 U.S.C. §103…claim 1 has been amended to recite, in part:
‘transforming the data set by using an irreversible algorithm to transform original values of the designated fields transformed values that are different from the original values, Wherein the original values and the transformed values have common semantic characteristics that are based on a character pattern in the original values of the designated fields’… ” have been considered, but not persuasive, because Yevgeniya discloses identifying a record identifier in a dataset by using a combination of fields; and mask (i.e. transformed) one or more original values of the fields with substitute values (i.e. different values) wherein the data masking cycle is irreversible (i.e. irreversible algorithm)… the masking could be made un-reversible (i.e. irreversible) by using additional data element. (see [Claim 1, 17, 0018]).
And, Yevgeniya further disclose masking an original data (i.e. original values) by replacing with similar fictional data (i.e. transformed values) of the same type and format (i.e. character pattern) to protect sensitive information that can be re-identified with the use of public or “big data” available for common use… using the metadata of the related (i.e. common semantic characteristic) to the real values (i.e. original values) may be used to generated the fictional value (i.e. transformed value) for changing the first and last names… a one-to-one value mapping masking algorithms and system finds the corresponding value in the mapping table for the social security number like "123-45-6789". (See [0003, 0017, 0023])
Applicant’s arguments, see Arg. page 11, filed on 08/12/2022, with respect to “35 U.S.C. §103… Dependent Claim 20… fail to teach or suggest "wherein the transformed data set is provided to a user in a non-production computing environment," as recited in amended dependent claim 20…” have been fully considered, but not persuasive, because Yevgeniya discloses The data masking tool receives unmasked data and outputs masked data (i.e. transformed data set) includes a statistical analysis engine may add additional columnar/row data while maintaining the original statistical distribution… user accessed a later time by the testing environment computer (i.e. non-production environment) to remove the additional columnar/row data. (See [0041]).


Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
While independent claims 1, 11, and 18 are each directed to a statutory category (method or manufacture), they each recite a series of steps pertaining to receiving data and identifying content to be displayed based on the received data, which appears to be directed to an abstract idea.  
That is, each of independent claims 1, 11, and 18 pertain to receiving data, identifying and manipulating data for presentation based on the received data — this concept is not meaningfully different than those concepts found by the courts to be abstract (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). 
At step 2A, prong 1, the limitations of “receiving a data set that comprises at least one record…”, “pre-processing the data set…”, “designating fields within the data set for transformation”, “transforming the data set…”, and “providing the transformed data set”. The BRI of these limitations encompass, for example, a person receiving a document and identifying, sorting the record of the data set in the document to manipulate mentally based on what is observed in the document with regards to content with further selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information for customized display (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method with the additional elements “mapping the data set to ascertain a location of the at least one record within the data set”, “sorting the at least one record according to the unique identifier of each record”, “parsing the sorted data set into at least one batch” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “associated with a unique identifier”, “using an irreversible algorithm to transform an original values… to… values that are different…”, and “the original values and the transformed values have common semantic characteristics that are based on a character pattern in the original values of the designated fields”. The “associated a unique identifier”, “using an irreversible algorithm…”, and “have common semantic characteristics” only amounts to a group of further suggestions of the use of the judicial exception to a particular technological environment. Furthermore, the “associate”, “using” and “have” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 11 and 18 are rejected using similar analysis as claim 1.
For the dependent claims with further “transforming… is performed on a single platform without accessing external systems” of claim 2, “the transformed values are anonymized” of claim 3, “the transformed values are pseudonymized” of claim 4, “at least some of the transformed values are anonymized and at least some of the transformed values are pseudonymized” of claim 5, “at least one of the designated fields contain personally identifying information” of claim 6, “at least some of the transformed values are composite values, each of the composite values comprising a transformed component and an untransformed component” of claim 7, “determining that one or more fields in the data set include personally identifying information prior to transforming the data set” of claim 8, “wherein the irreversible algorithm transforms the original values to the transformed values without using encryption or tokenization” of claim 9, and “the transformed data set is provided to a user in a non-production computing environment” of claim 20 these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. 
For at least these reasons, the claimed inventions of each of dependent claims 2-9, 11-18, and 20 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because the “non-production environment” is indefinite for failing to set a meaningful standard of what those environments entail, such that the scope of the claim is unclearly defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yevgeniya et al. (US 20190332806 A1, “Yevgeniya”) in view of Roberts et al. (US 20190102574 A1, “Roberts”).
As to claim 1, Yevgeniya discloses A method of obfuscating data, comprising: 
receiving a data set that comprises at least one record associated with a unique identifier; (Yevgeniya: [0004, 0018] a data-masking tool obfuscates sensitive data receiving, from an unmasked data storage media, a first data set that is characterized as having a statistical distribution and the first data set further comprising identifying information… using mandatory unique record identifier (i.e. unique identifier)).
designating fields within the data set for transformation; (Yevgeniya: [Claim 1] identifying a record identifier in a dataset by using a combination of fields (i.e. designating fields); and utilizing the record identifier as a reference to mask (i.e. transformation) one or more original values with substitute values in the data set).
transforming the data set by using an irreversible algorithm to transform original values of the designated fields transformed values that are different from the original values, (Yevgeniya: [Claim 1, 17, 0018] identifying a record identifier in a dataset by using a combination of fields; and mask (i.e. transformed) one or more original values of the fields with substitute values (i.e. different values) wherein the data masking cycle is irreversible (i.e. irreversible algorithm)… the masking could be made un-reversible (i.e. irreversible) by using additional data element).
Wherein the original values and the transformed values have common semantic characteristics that are based on a character pattern in the original values of the designated fields; and (Yevgeniya: [0003, 0017, 0023] masking an original data by replacing with similar fictional data of the same type and format (i.e. character pattern) to protect sensitive information that can be re-identified with the use of public or “big data” available for common use… using the metadata of the related (i.e. common semantic characteristic) to the real values may be used to generated the fictional value (i.e. transformed value) for changing the first and last names… a one-to-one value mapping masking algorithms and system finds the corresponding value in the mapping table for the social security number like "123-45-6789").
providing the transformed data set. (Yevgeniya: [0041] the data masking tool 720 receives unmasked data (e.g., source data) and outputs (i.e. providing) masked data 770 (e.g., output data)).
However, Yevgeniya may not explicitly discloses all the aspects of the pre-processing the data set, wherein the pre-processing comprises: 
mapping the data set to ascertain a location of the at least one record within the data set;
sorting the at least one record according to the unique identifier of each record; and
parsing the sorted data set into at least one batch;
Roberts discloses pre-processing the data set, wherein the pre-processing comprises: 
mapping the data set to ascertain a location of the at least one record within the data set; (Roberts: [0064] query (i.e. mapping) the data-set of the profile-related information to generate groups (i.e. data set) of profiles having one or more characteristics in common such as interested in “auto” from a data-store (i.e. the ascertained location)).
The examiner notes that the term “ascertain the location” is not clearly defined in the claim, however, the [0035] of the specification recites “all the records within a table are mapped so that their location within the database is known”. Roberts discloses query groups of profiles having the characteristics in common from a data-store is the ascertained location). 
Roberts discloses sorting the at least one record according to the unique identifier of each record; and (Roberts: [0064] delivering pertaining to the profile data is to generate groups of profiles such that (1) the users represented in the group have one or characteristics in common, and (2) the users represented in the group do not have mutually exclusive characteristics according to the personally identifiable information (i.e. unique identifier), for examples, a client is interested in presenting content to a group of users whom are interested in “auto”… Some examples of mutually-exclusive characteristics can include: (a) gender, (b) income bracket, (c) marital status, etc).
Roberts discloses parsing the sorted data set into at least one batch; (Roberts: [0064] delivering pertaining to the profile data with sorted common characteristic data set for obfuscating profile-related information as one batch).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yevgeniya and Roberts disclosing obfuscating the sensitive data which are analogous art from the “same field of endeavor”, and, when Roberts's query the common characteristic data set for obfuscating profile-related information was combined with Yevgeniya's masking original values with irreversible and disassociated fictional values, the claimed limitation on the pre-processing the data set, wherein the pre-processing comprises: 
mapping the data set to ascertain a location of the at least one record within the data set;
sorting the at least one record according to the unique identifier of each record; and
parsing the sorted data set into at least one batch would be obvious. The motivation to combine Yevgeniya and Roberts is to provide a method to efficiently build robust profiles pertaining to a given user and to capitalize on available data. (See Roberts [0004]).
As to claim 2, Yevgeniya in view of Roberts discloses The method of claim 1, wherein transforming the data set is performed on a single platform without accessing external systems. (Yevgeniya: [0041] FIG. 7 shows data masking tool receives unmasked data and output masked data… include a statistical analysis engine to analyze the unmasked data… masking scheme generator generates a data masking scheme and process the unmasked data which is done on a single platform without calling the server via internet/ISP in FIG. 6).
As to claim 3, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the transformed values are anonymized. (Roberts: [0050] partly anonymizes some or all of the user data (i.e. values), e.g., by omitting or obscuring values for at least some fields).
As to claim 4, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the transformed values are pseudonymized. (Roberts: [0041] the user data can include a pseudo-random user data).
As to claim 5, Yevgeniya in view of Roberts discloses The method of claim 1, wherein at least some of the transformed values are anonymized and at least some of the transformed values are pseudonymized. (Roberts: [0041] the user data included in the anonymized or partially anonymized user data, a purchase time, a pseudo-random user data).
As to claim 6, Yevgeniya in view of Roberts discloses The method of claim 1, wherein at least one of the designated fields contain personally identifying information. (Roberts: [0038] transform the filters to obscure or remove the PII (Personal Identifiable Information), e.g., by removing select field values).
As to claim 7, Yevgeniya in view of Roberts discloses The method of claim 1, wherein at least some of the transformed values are composite values, each of the composite values comprising a transformed component and an untransformed component. (Yevgeniya: [Abstract] A data-masking tool encoded that includes a code that uses a combination of fields that uniquely identifies data in a record and utilizing it as a reference to mask original data with substitute values (i.e. transformed), by either aggregating several (i.e. composite values) into one, mapping one-to-one or expanding (i.e. untransformed) one into a set).
As to claim 8, Yevgeniya in view of Roberts discloses The method of claim 1, further comprising: determining that one or more fields in the data set include personally identifying information prior to transforming the data set. (Roberts: [0040] Profile mapper identifies the unobfuscated profile associated with the obfuscated identifier (i.e. personal identifying information) and determine whether and/or how profile data from the profile is to be filtered and transformed, e.g., by contributing a field value for a cross-profile aggregation).
As to claim 9, Yevgeniya in view of Roberts discloses The method of claim 1, wherein the irreversible algorithm transforms the original values to the transformed values without using encryption or tokenization. (Yan: [0055] the transformation process is performed using a secure, one-way hashing algorithm (i.e. irreversible algorithm) such as SHA-2 hashes the schema-based data (i.e. original values) structure to generate secure data set as hashed result (transformed values)).
Regarding claims 10, and 11 this claim recite another method performed by the method of claims 1 and 2, and pre-processing of the claim 1, respectively; therefore, the same rationale of rejection is applicable.
Regarding claims 12-18, these claims recite another method performed by the method of claims 3-9, respectively; therefore, the same rationale of rejection is applicable.

As to claim 19, Yevgeniya discloses A method of obfuscating data, comprising: 
receiving a data set that comprises at least one record associated with a unique identifier; (Yevgeniya: [0004, 0018] a data-masking tool obfuscates sensitive data receiving, from an unmasked data storage media, a first data set that is characterized as having a statistical distribution and the first data set further comprising identifying information… using mandatory unique record identifier (i.e. unique identifier)).
transforming the data set by using irreversible algorithm to transform original values of the designated subset of fields to transformed values that are different from the original values, (Yevgeniya: [Claim 1, 17, 0018] identifying a record identifier in a dataset by using a combination of fields; and mask (i.e. transformed) one or more original values of the fields with substitute values (i.e. different values) wherein the data masking cycle is irreversible (i.e. irreversible algorithm)… the masking could be made un-reversible (i.e. irreversible) by using additional data element).
providing the transformed data set. (Yevgeniya: [0041] the data masking tool 720 receives unmasked data (e.g., source data) and outputs (i.e. providing) masked data 770 (e.g., output data)).
However, Yevgeniya may not explicitly discloses all the aspects of the pre-processing the data set such that the data set is organized in at least one batch;
determining a subset of fields within said data set that are likely to contain personally identifying information base on at least one criterion;
designating the subset of fields for transformation;
Roberts discloses pre-processing the data set such that the data set is organized in at least one batch; (Roberts: [0064] delivering pertaining to the profile data with sorted common characteristic data set for obfuscating profile-related information as one batch).
Roberts discloses determining a subset of fields within said data set that are likely to contain personally identifying information base on at least one criterion; 23(Roberts: [0116] a subset of the data set of profile identifiers is identified. Each profile represented in the subset may correspond to a particular trajectory characteristic with profile identifiers contain PII (Personal Identifiable Information)). PATENT 
Roberts discloses designating the subset of fields for transformation; (Roberts: [0118] the transmission includes re-obfuscated (i.e. transformation) identifiers in a subset that corresponds to having had an end of a trajectory).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yevgeniya and Roberts disclosing obfuscating the sensitive data which are analogous art from the “same field of endeavor”, and, when Roberts's query the common characteristic data set for obfuscating profile-related information was combined with Yevgeniya's masking original values with irreversible and disassociated fictional values, the claimed limitation on the pre-processing the data set such that the data set is organized in at least one batch;
determining a subset of fields within said data set that are likely to contain personally identifying information base on at least one criterion;
designating the subset of fields for transformation would be obvious. The motivation to combine Yevgeniya and Roberts is to provide a method to efficiently build robust profiles pertaining to a given user and to capitalize on available data. (See Roberts [0004]).
However, Yevgeniya in view of Roberts may not explicitly discloses all the aspects of the Wherein the original values and the transformed values have common semantic characteristics that are based on a character pattern in the original values of the designated fields; and
Yan discloses Wherein the original values and the transformed values have common semantic characteristics that are based on a character pattern in the original values of the designated fields; and (Yan: [0027-28] a gateway subsystem that possesses one or more schemas (correlations between data fields within a set of data) (i.e. character pattern with the original values) in a schema store and secret key information… e.g., a schema that provides a mapping of cleartext data field (i.e. designated field) descriptors together with a set of encryption keys… a transformation function, which uses a schema to create a schema-based data structure and then one-way encrypts (i.e. transformed values) the structure without use of a token table to create secure data having semantic meaning (i.e. common semantic characteristics) within the confines of the gateway subsystem… based on analyzing the secure data for patterns (i.e. character pattern), which can correspond to patterns in the cleartext data).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yevgeniya in view of Roberts and Yan disclosing obfuscating the sensitive data which are analogous art from the “same field of endeavor”, and, when Yan's using schema and secret key to encrypt the data structure having common semantic meaning was combined with Yevgeniya in view of Roberts' masking original values with irreversible and disassociated fictional values, the claimed limitation on the Wherein the original values and the transformed values have common semantic characteristics that are based on a character pattern in the original values of the designated fields would be obvious. The motivation to combine Yevgeniya in view of Roberts and Yan is to provide a method to efficiently build robust profiles pertaining to a given user and to capitalize on available data. (See Yan [0005]).

As to claim 20, Yevgeniya in view of Roberts discloses The method of claim 19, wherein the transformed data set is provided to a user in a non-production computing environment. (Yevgeniya: [0002, 0041] customer-related information (personally identifiable information (Pll)) has to be protected (i.e. transformed data set) during the development and testing process (i.e. non-production environment)… The data masking tool receives unmasked data and outputs masked data (i.e. transformed data set) includes a statistical analysis engine may add additional columnar/row data while maintaining the original statistical distribution… user accessed by the testing environment computer (i.e. non-production environment) to manipulate the additional columnar/row data for testing).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145